DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to amendment filed on 02/28/2022.
3.        Claims 1-20 are pending.  Applicant has amended Claims 1-7, 9-16 and 19-20.

EXAMINER'S AMENDMENT
4.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James C. Wray (Reg. No. 22,693) on 05/16/2022.  Mr. Wray has authorized examiner to amend Claims 1, 4-7, 9-10, 14-19, authorized to add new Claims 21-22 and cancel Claims 3, 8, 11-12 and 20 to overcome claim deficiencies, to amend abstract for clarity and to amend specification to overcome typographical error during the telephone interview as follow:

 In Claim 1,
line 1, amend “prepared from components A and B” to “comprising of a component A and a component B,”.
line 2, amend “wherein component A” to “wherein said component A”.
line 2, amend “family and” to “family consisting of Quillaja Saponaria Molina tree, Yucca schidigera and tea plant,”.
line 2, amend “wherein component B” to “wherein said component B”.
line 3, amend “and said precursor of silica” to “and wherein said precursor of the silica”.
line 4, amend “surfactant” to “the surfactant of the saponin family”.

2)    Cancel Claim 3.

3)     In Claim 4,
line 1, amend “Claim 3” to “Claim 2”.
lines 1-2, amend “each R is methyl or ethyl” to “the alkyl is selected from group consisting of methyl and ethyl”.

4)     In Claim 5
line 2, amend “comprises” to “wherein the mesoporous silica comprises”.
line 2 amend “that have” to “having”.
line 2, amend “size of” to “diameter of at least”.

5)     In Claim 6, 
line 2, amend “the BET” to “a BET”.

6)     In Claim 7, 
line 2, amend “0,1 cm3/g” to “0.1 cm3/g”.

7)    Cancel Claim 8.

8)     In Claim 9
lines 1-2, amend “in which components A and B are mixed in a solvent comprising water” to “comprising: mixing a component A and a component B in a solvent, wherein said solvent comprising water”.
line 2, amend “wherein component A” to “wherein said component A”.
line 3, amend “family and” to “family consisting of Quillaja Saponaria Molina tree, Yucca schidigera and tea plant, and”.
line 3, amend “wherein component B” to “wherein said component B”.

9) Claim 10,
amend “A method” to “The method”.

10)    Cancel Claims 11-12.

11)  Claim 14,
lines 1-2, amend “a temperature of the solvent is” to “the solvent has a temperature”.

12)  Claim 15, 
line 1, amend “Method” to “The method”.
lines 1-2, amend “a pH of the solvent is” to “the solvent has a pH of”.

13) Claim 16, 
line 1, amend “A method” to “The method”.
line 1, amend “wherein” to “further comprising aging”.
lines 1-2, delete “is allowed to stand” after “mixture” and before “for at least”.
line 2, delete “,” after “20°C” and before followed”.
line 3, amend “thereby” to “for”.

14) Claim 17,
line 1, amend “A method” to “The method”.
line 1, amend “wherein” to “further comprising stirring”.
lines 1-2, delete “is stirred” after “mixture” and before “for at least”.
line 2, delete “, the stirring is” after “20°C” and before followed”.
line 3, amend “thus” to “for”.

15) Claim 18,
line 1, amend “Method” to “The method”.
line 1, amend “ Claim 9, in which the” to “Claim 16 further comprising washing the solid”.
line 2, delete “and/or the product b is subjected to at least one washing” after “product a” and before “with”.

16) Claim 19,
line 1, amend “Method” to “The method”.
lines 1-2, amend “wherein after washing, the product is subjected to at least one drying step under pressure” to “further comprising drying the solid product a under reduced pressure of 0.1 to 20 mm Hg”.

17) Cancel  Claim 20.

18)  Claim 21 (new), 
line 1, insert “The method according to Claim 17 further comprising washing the solid product b with an ethanol solution at atmospheric pressure.”

19) Claim 22 (new),
line 1, insert “The method according to Claim 21 further comprising drying the solid product b under reduced pressure of 0.1 to 20 mm Hg.”

Amendment to the specification as follow:
Page 9, lines 23-24, amend “pore volume is at least 0,1 cm3/g, 0,2 cm3/g, 0,4 cm3/g, 0,5 cm3/g and at most 0,6 cm3/g, 0,8 cm3/g, 1 cm3/g, 1,2 cm3/g, 1,5 cm3/g” to “pore volume is at least 0.1 cm3/g, 0.2 cm3/g, 0.4 cm3/g, 0.5 cm3/g and at most 0.6 cm3/g, 0.8 cm3/g, 1 cm3/g, 1.2 cm3/g, 1.5 cm3/g”.
Page 10 line 28 , amend “pressure 0,1 to 20 mm Hg” to “pressure 0.1 to 20 mm Hg”. 


Amendment to the Abstract as follow:

Amend “A new mesoporous silica is prepared from a surfactant of the saponin family and a precursor of silica. Mesoporous silica is prepared with a food grade surfactant and without calcination and is suitable for human and animal nutrition pharmaceutical and cosmetics and is useful without total removal of the surfactant by washing” to “The present invention provides a mesoporous silica comprising of components A and B such that component A is a surfactant of a saponin family and component B is a precursor of a silica. The present inventions also provides a method of producing said mesoporous silica by mixing components A and B in a solvent”.

                                                         Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: Applicant’s arguments set forth in the amendment filed on 02/28/2022 are found persuasive in regards to cited references.
The present Claims are allowable over the closest prior art, Stangar et al (NPL: “Alkyl-glycoside surfactants in the  synthesis of mesoporous silica films”, silicon chemistry, vol.21, 2003, pages 157-165, IDS cited reference by applicant), Ying (US PGPUB No.: 2011/0268970 A1) and Yuichi et al (JP 20117081789 A1).  
Stanger discloses a mesoporous silica of Claim 1 and a method of producing a mesoporous silica of Claim 9 comprising of a component A and a component B, wherein said component A is a surfactant of saponin family (i.e., alkyl glycosides, see page 157 right column, see page 158 experimental and right column under results and discussion) and wherein said component B is a precursor of a silica (i.e., TEOS), and wherein said precursor of the silica comprises between 1% and 30% by weight of the surfactant of the saponin family (i.e., 2 to 9 wt%, page 158 experimental data).

However, Stanger does not disclose or suggest component A is a saponin family consisting of Quillaja Saponaria Molina tree, Yucca schidigera and tea plant. 

Ying discloses a mesoporous nanoparticles (i.e., silica) and a method of producing a mesoporous nanoparticles (i.e., silica) comprising a component A and a component B, wherein said component A is a surfactant, wherein said component B is a precursor of a silica, (paragraph 0007-0011) and wherein said precursor of the silica comprises between 1% and 30% by weight of the surfactant (paragraphs 0013, 0022).

However, Ying does not disclose or suggest component A is a surfactant of a saponin family consisting of Quillaja Saponaria Molina tree, Yucca schidigera and tea plant, and wherein said precursor of the silica comprises between 1% and 30% by weight of the surfactant of the saponin family

Yuichi discloses a method of producing mesoporous silica comprising a component B, wherein said component B is a precursor of a silica (i.e., TEOS or TMS, paragraphs 0059, 0065 and examples 1, 5).
However, Yuichi does not disclose or suggest a mesoporous silica comprising a component A, wherein said component A is a surfactant of a saponin family consisting of Quillaja Saponaria Molina tree, Yucca schidigera and tea plant, and wherein said precursor of the silica comprises between 1% and 30% by weight of the surfactant of the saponin family.

Thus, it is clear that Stanger, Ying and Yuichi, either alone or in combination, do not disclose or suggest the present invention.  

In light of the above, the present claims 1-2, 4-7, 9-10, 13-19 and 21-22 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571) 270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

             /SMITA S PATEL/             Examiner, Art Unit 1732                                                                                                                                                                                                          05/16/2022